On motion for re-hearing.

Dbyden, Judge.
The record of the first partition suit was not before this court, but instead, an agreement of the facts. From this agreement we are led to the conclusion, that the suit was commenced by notice as contemplated by *349the act concerning partition, and not under the act concerning practice. There is certainly nothing in the agreed statement of facts to show, as assumed by the respondent, that the suit was commenced by summons and not by notice. What the record may show we of course cannot tell. The motion is overruled.